United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3184
                                   ___________

Patricia Ann Goodale; Michael H.       *
Goodale,                               *
                                       *
            Appellants,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Gate City Bank; Steven Swiontek,       * District of North Dakota.
Chairman, President, and Chief         *
Executive Officer; Blaise P. Johnson, * [UNPUBLISHED]
Executive Vice-President/Director of *
Lending,                               *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: February 2, 2005
                                Filed: February 2, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       The Goodales appeal the district court’s1 preservice dismissal with prejudice
of their complaint for failure to state a claim, and request oral argument before this

      1
       The Honorable Ralph Erickson, United States District Judge for the District
of North Dakota, adopting the report and recommendations of the Honorable Karen
K. Klein, United States Magistrate Judge for the District of North Dakota.
court. We deny the motion for oral argument. Having reviewed the record, we
conclude that dismissal was proper for the reasons the district court stated.
Accordingly, we affirm. See 8th Cir. R. 47B. However, we modify the dismissal of
the state law claims to be without prejudice. See Labickas v. Ark. State Univ., 78
F.3d 333, 334-35 (8th Cir.) (per curiam) (affirming district court order of dismissal
for failure to state claim, but modifying it to be without prejudice for state law
claims), cert. denied, 519 U.S. 968 (1996).
                        ______________________________




                                         -2-